Case: 14-10667    Date Filed: 09/21/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10667
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:14-cv-00038-HES-JRK



RANDY SPENCER,

                                              Plaintiff - Appellant,

versus

ASSISTANT STATE ATTORNEY MELISSA OLIN,
CIRCUIT JUDGE LEANDRA JOHNSON,
SHERIFF MARK HUNTER,

                                              Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 21, 2015)

Before MARCUS, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-10667     Date Filed: 09/21/2015   Page: 2 of 5


      Randy Spencer, a Florida prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his civil rights complaint, filed pursuant to 42

U.S.C. § 1983. Mr. Spencer—who was charged with, and ultimately pled guilty

to, two counts of sale or delivery of a controlled substance, two counts of

possession of a controlled substance with intent to sell, three counts of possession

of a controlled substance, and one count of possession of drug paraphernalia—

claimed in his complaint that Florida Circuit Judge Leandra Johnson conspired

with Assistant State Attorney Melissa Olin to deprive him of due process of law.

He alleged that Judge Johnson set an excessive bond, was biased against him, and

conspired with Ms. Olin to deny him pretrial discovery by refusing to have him

transported to the hearings pertaining to his requests for discovery. In addition,

Mr. Spencer alleged that Sheriff Mark Hunter denied him access to the courts by

limiting his use of the law library and refusing to allow him to copy his legal

documents and view evidence he needed to prepare his defense.

      Mr. Spencer requested relief in the form of a declaration that Judge

Johnson’s “neutrality evaporated [when she made an] adverse ‘guilty’

determination at [his] first appearance proceeding,” which violated his due process

rights. In addition, he requested a declaration that Judge Johnson and Ms. Olin

denied him a reasonable opportunity to make his own defense (Mr. Spencer was

proceeding pro se in the criminal case) in violation of his right to due process, and


                                         2
                Case: 14-10667       Date Filed: 09/21/2015      Page: 3 of 5


a declaration that Sheriff Hunter’s inadequate law library access violated due

process.

       The district court construed Mr. Spencer’s complaint as a request for

mandamus relief and determined that it did not have jurisdiction to issue a writ of

mandamus to direct the state circuit court or any of its judges in the performance of

their duties. See, e.g., Moye v. Clerk, DeKalb County Superior Court, 474 F.2d
1275, 1276 (5th Cir. 1973) (“[A] federal court lacks the general power to issue

writs of mandamus to direct state courts and their judicial officers in the

performance of their duties .”). 1 The district court also ruled that, to the extent Mr.

Spencer was seeking habeas relief, such an action would be premature as Mr.

Spencer had not yet been convicted and sentenced as of the date of its order.

       On appeal, Mr. Spencer contests this re-characterization of his complaint

and argues that the district court erred in dismissing his claims because he

demonstrated an exceptional circumstance meriting equitable relief under Younger

v. Harris, 401 U.S. 37 (1971).            Mr. Spencer asserts that “[J]udge Johnson,

[P]rosecutor Olin, and Sheriff Hunter forced [him] to plea[d] guilty by irreparably




1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981), we adopted as binding all
Fifth Circuit precedent prior to October 1, 1981.


                                               3
                   Case: 14-10667       Date Filed: 09/21/2015   Page: 4 of 5


injuring [his] Faretta 2 right to make [his] own defense, where they denied [him]

access to law library books, equipment, and material.”

         Younger and its progeny generally direct federal courts to abstain from

granting injunctive or declaratory relief that would interfere with pending state

judicial proceedings.         See Younger, 401 U.S. at 40-41.         See also Samuels v.

Mackell, 401 U.S. 66, 73 (1971) (extending Younger to requests for declaratory

relief). Absent “extraordinary circumstances,” abstention in favor of state judicial

proceedings is required if the state proceedings (1) are ongoing, (2) implicate

important state interests, and (3) provide the plaintiff an adequate opportunity to

litigate federal claims. See Middlesex County Ethics Comm. v. Garden State bar

Ass’n, 457 U.S. 423, 432 (1982). Federal abstention is not required, however, if a

plaintiff can demonstrate: (1) evidence of state proceedings motivated by bad faith,

(2) that irreparable injury would occur, or (3) that there is no adequate alternative

state forum where the constitutional issues can be raised. See Hughes v. Att’y Gen.

of Fla., 377 F.3d 1258, 1263 n. 6 (11th Cir. 2004) (citing Younger, 401 U.S. at 45,

53–54).

         Mr. Spencer’s state criminal proceedings commenced prior to the filing of

his § 1983 complaint in this matter, and at the time the district court dismissed the

complaint, the proceedings remained pending. Mr. Spencer could have raised his


2
    Faretta v. California, 422 U.S. 806 (1975).
                                                  4
                Case: 14-10667        Date Filed: 09/21/2015       Page: 5 of 5


constitutional claims (the denial of due process and the denial of access to the

courts) in the state criminal proceedings. We find no extraordinary circumstances

in this appeal warranting an exception to federal abstention. Accordingly, we

conclude that Younger abstention was appropriate here, and, although not for the

reasons stated in the district court’s order, we affirm the dismissal of Mr. Spencer’s

complaint. See Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

2007) (“We may affirm the district court’s judgment on any ground that appears in

the record, whether or not that ground was relied upon or even considered by the

court below.”).3

       AFFIRMED.




3
  Even if we were to conclude that Mr. Spencer sufficiently demonstrated an exception to the
applicability of Younger abstention with regards to his access to courts claim (which we do not),
Mr. Spencer’s claim would nevertheless fail because we have previously held that a pro se
criminal defendant has no constitutional right of access to a law library or legal materials where
counsel has been offered. See Edwards v. United States, 795 F.2d 958, 961 nn. 1 & 3 (11th
Cir.1986) (rejecting a collateral challenge to a criminal conviction based on the denial of library
access while the petitioner proceeded pro se at trial, and concluding that “[w]hen counsel is
offered, the alternative of a library is not mandatory”).
                                                5